Citation Nr: 1742312	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-24 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for progressive supranuclear palsy.  

2.  Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  

3.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, attorney



WITNESSES AT HEARING ON APPEAL

Appellant and J.R., sibling


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1972.  He died in September 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

The issue of service connection for supranuclear palsy was initiated prior to the Veteran's death.  Following the Veteran's death in September 2011, the appellant successfully petitioned to be substituted as the claimant pursuant to 38 U.S.C. § 5121A (allowing substitution in case of death of a claimant who dies on or after October 10, 2008.)  

During the course of this appeal, the appellant changed her accredited representative.  Her current representative is noted on the first page of this decision.  

In May 2017, the appellant testified at the RO before a Veterans Law Judge.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of Vietnam.  

2.  Competent evidence has been presented of a nexus between herbicide exposure and the Veteran's diagnosis of supranuclear palsy.  

3.  The Veteran died on September [redacted], 2011, at age 79.  His immediate cause of death was progressive supranuclear palsy.  

4.  The grant of service connection for supranuclear palsy and service connection for the cause of death renders moot the Veteran's claim for compensation under 38 U.S.C.A. §  1151.


CONCLUSIONS OF LAW

1.  Service connection for progressive supranuclear palsy is warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death are warranted.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).  

3.  The Veteran's claim for compensation under 38 U.S.C.A. §  1151 is moot. 38 U.S.C.A. §§ 1151, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.361, 20.1100 (2016); Hornick v. Shinseki, 24 Vet. App. 50 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the claimant or to explain how VA complied with the duties to notify and assist.  


Service connection

The appellant contends that the Veteran had a neurological disorder, progressive supranuclear palsy, which was caused by exposure to herbicide agents, such as Agent Orange, in service.  Thus, she asserts service connection is warranted for this disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran had service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, VA and private treatment records indicate treatment for progressive supranuclear palsy prior to the Veteran's death.  In a June 2017 statement, a private physician, F.A.G., M.D., opined that the Veteran's progressive supranuclear palsy was more likely than not causally related to Agent Orange exposure.  

The evidence of record shows that while some providers have diagnosed Parkinson's disease, the preponderance of the evidence shows that the Veteran suffered from progressive supranuclear palsy at the time of his death.  According to a July 2012 VA medical opinion with a May 2013, addendum, there are distinct differences between Parkinson's and progressive supranuclear palsy.  Additionally, the VA examiner found no evidence of a nexus between herbicide exposure and supranuclear palsy.  

The Board notes that the National Academy of Sciences' Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides ("Committee") was charged in Public Law 102-4 and 107-103 to determine, to the extent that available scientific data permit meaningful determinations, whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era.  Further, the Committee was charged to address whether there was a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease. 

Pursuant to this charge, the Committee published Veterans and Agent Orange Update 2014 in 2016.  Therein, the Committee judged that it was not reasonable to exclude from coverage for progressive supranuclear palsy unless VA can definitively establish, on a case-by-case basis, that those symptoms are secondary to an external agent other than the herbicides sprayed in Vietnam or to a specific genetic condition.  The Committee further found limited or suggestive evidence of an association between exposure and Parkinson-like conditions such as progressive supranuclear palsy.  National Academies of Sciences, Engineering, and Medicine, 766-767, 2016, Veterans and Agent Orange: Update 2014, Washington, DC: The National Academies Press. 

The Board, after affording the full benefit of the doubt to the claimant, finds that there is more than adequate evidence of record to establish that the Veteran had, at the time of his death, a current diagnosis of Parkinson's disease or progressive supranuclear palsy, which competent medical evidence has confirmed is a type of Parkinson's disease.  It may therefore be presumed that this disorder is etiologically related to the Veteran's herbicide agent exposure in service, as no other external agent or genetic factor has been identified.  Service connection for supranuclear palsy is therefore warranted.

Dependency and indemnity compensation (DIC)

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran was exposed to herbicides during service, resulting or contributing to supranuclear palsy that caused his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran died on September [redacted], 2011, at age 79.  The immediate cause of death was progressive supranuclear palsy, according to the death certificate.  As service connection for supranuclear palsy has been granted by the Board, service connection for the cause of the Veteran's death is likewise warranted.  

The Board notes that the Appellant also had filed and appealed a claim for service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151.  Even assuming there was additional disability as a result of some type of fault by VA treatment, service connection is now in effect for supranuclear palsy and the cause of the Veteran's death. As the Board has awarded service connection herein, the claim for disability compensation pursuant to 38 U.S.C.A. §  1151 is mooted. The rationale is that service connection is the greater benefit as there are potentially additional ancillary benefits. See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010).













ORDER

Service connection for supranuclear palsy is granted.  

Dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death, are granted.  

Entitlement to DIC under 38 U.S.C.A. § 1151 is moot.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


